Citation Nr: 1001334	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-32 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
hypertension (claimed as heart/artery, heat stroke).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1960 to 
June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, 

In September 2008, the Board issued a decision which denied 
the Veteran's request to reopen a claim for service 
connection for hypertension (claimed as heart/artery, heat 
stroke).  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court). 
 In June 2009, based on a Joint Motion for Remand (Joint 
Motion), the Court issued an Order remanding the Board's 
decision for compliance with the instructions within the 
Joint Motion.


REMAND

The June 2009 Joint Motion determined that the September 2008 
Board decision in this case failed to ensure that the agency 
assisted the Veteran in obtaining service treatment records 
identified at the June 2006 RO hearing.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009). 

The Joint Motion stated that VA has a duty to assist where 
relevant records, including private records, are not of 
record.  It was further noted that the September 2008 BVA 
decision on appeal was silent as to whether the duty to 
assist pursuant to section 5103A has been satisfied in light 
of the information contained in the Veteran's testimony.  
Joint Motion at 4.  Specifically, the Joint Motion states:

The transcript of that hearing indicates 
that Appellant claimed to have been treated 
for a sore throat at a service medical 
facility aboard Moffett Naval Air Station on 
July 23, 1961, while visiting his home.  R. 
at 49.  He testified that he had a reaction 
to Penicillin during that treatment, which 
caused elevated blood pressure measurements 
and heart-related symptoms. R. at 50.  He 
testified that he received follow-up 
treatment at Castle Air Force Base on July 
24, 1961, and at a VA medical facility in 
that area.  R. at 53.  He also stated that a 
private physician who treated him many years 
later, identified as 'Dr. Fung," told him 
that his hypertension or heart condition was 
a result of an adverse reaction to 
Penicillin.  R. at 53-55

Joint Motion at 3.  It was then noted that the service 
treatment records do not refer to treatment of these 
facilities.  Id.  Interestingly, the STRs do include the 
visit on July 24, 1961, at Castle Air Force Base.  On remand, 
the RO should request additional STRs from the appropriate 
agencies as well as records of hospitalization pertaining to 
the Veteran during his period of basic training, August 1960, 
from the Lackland Air Force Base hospital.  The RO should 
inform the Veteran if additional STRs are not located.  
38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(e).  

Since the claims file is being returned it should also be 
updated to include recent relevant VA treatment records 
dating from June 15, 2006, to the present.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Miami VAMC dating from June 15, 2006, 
to the present.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

2.  Contact the appropriate agencies 
to request additional service 
treatment records, to include a July 
23, 1961, STR from Moffitt Air 
Station.  In service hospitalization 
records for August 1960 from Lackland 
Air Force Base Hospital should also be 
requested.  All efforts to obtain such 
records should be documented in the 
claims folder.  

3.  If the additional STRs are not 
obtained in full, the RO must provide 
appropriate notice to the Veteran 
pursuant to 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).  

4.  The RO should contact the Veteran 
and inform him to submit medical 
records and any documentation from 
"Dr. Fung," that he referenced during 
the RO hearing, to include a statement 
the Veteran states the doctor made 
that his hypertension or heart 
condition was a result of an adverse 
reaction to Penicillin.  The Veteran 
can also complete the necessary 
authorization forms that would allow 
VA to request the records from the 
physician.  The Veteran must also be 
asked to clarify where the VA facility 
was that he was treated at in service, 
to include the city and state.  The RO 
should request any private medical 
records that the Veteran authorizes 
them to request and any VA medical 
records from his time of service, 
provided that the Veteran provides the 
necessary information pertaining to 
the location of the facility such that 
the RO can request the records.  

5.  After completing the above 
actions, and any other development as 
may be indicated by any response 
received as a consequence of the 
actions taken in the paragraphs above, 
the claim must be readjudicated.  If 
the claim remains denied, a 
supplemental statement of the case 
(SSOC) must be provided to the Veteran 
and his representative.  After the 
Veteran has had an adequate 
opportunity to respond, the appeal 
must be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


